Title: From George Washington to Nathaniel Milner, 4 May 1756
From: Washington, George
To: Milner, Nathaniel



To Ensign Milner.
[Winchester, 4 May 1756]

You are hereby ordered to proceed to Cunningham-Fort, and there to use your utmost endeavours to engage one or two good woodsmen to serve as pilots to the Detachment under Captain Woodward. I have been told that a Son of Colonel Morgan, now at that place, will answer the intention full well; him you are to endeavour to get—If they insist upon certain pay before they stir, you must engage it to them: and are to Order that they meet the party on Back-Creek. Given at Winchester, May 4th 1756.

G:W.

